OPINION
By THE COURT
This case has been submitted to us on several motions.
(1) Motion to dismiss the case because the same is not appealable.
(2) Motion to dismiss the petition in error because no motion for a new trial was filed.
(3) Because briefs have not been filed as required by the rules of this court.
Without discussing the questions presented in detail, we are of opinion that the pleadings present a case involving some equitable features, and the motion to dismiss the appeal will therefore be overruled.
We will pass upon the motions in so far as the same relate to dismissing the petition in error and the filing of briefs upon such petition in error, when we are in session in Greenville.
*70The rules of our court for the filing of briefs do not apply to appeal cases.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.